In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-08-00053-CR
______________________________


MICHAEL DEWON ALEXANDER, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 188th Judicial District Court
 Gregg County, Texas
Trial Court No. 35,482-A 





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	Michael Dewon Alexander appeals from his conviction on his open plea of guilty to sexual
assault of a child.  See Tex. Penal Code Ann. § 22.011(a)(2) (Vernon Supp. 2008). (1)  The trial court
sentenced Alexander to ten years' imprisonment.  Alexander was represented by different, appointed,
counsel at trial and on appeal.  Alexander's attorney has filed a brief in which he concludes after
reviewing the record and the related law that the appeal is frivolous and without merit.
	Counsel states that he has studied the record and finds no error preserved for appeal that
could be successfully argued.  The brief contains a professional evaluation of the record.  This meets
the requirements of Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 
(Tex. Crim. App. 1991); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).
	Counsel mailed a copy of the brief to Alexander August 11, 2008, informing Alexander of
his right to examine the entire appellate record and to file a pro se response.  Counsel simultaneously
filed a motion with this Court seeking to withdraw as counsel in this appeal.  Alexander filed his
pro se response October 8, 2008. 
	We have determined that this appeal is wholly frivolous.  We have independently reviewed
the clerk's record and reporter's record, and we agree that no arguable issues support an appeal.  See
Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).
	We affirm the trial court's judgment. (2)

							Josh R. Morriss, III
							Chief Justice

Date Submitted:	October 29, 2008
Date Decided:		October 30, 2008

Do Not Publish


1. This appeal was transferred to this Court pursuant to the Texas Supreme Court's docket
equalization program.
2. Since we agree this case presents no reversible error, we also, in accordance with Anders,
grant counsel's request to withdraw from further representation of Alexander in this case.  No
substitute counsel will be appointed.  Should Alexander wish to seek further review of this case by
the Texas Court of Criminal Appeals, Alexander must either retain an attorney to file a petition for
discretionary review or Alexander must file a pro se petition for discretionary review.  Any petition
for discretionary review must be filed within thirty days from the date of either this opinion or the
last timely motion for rehearing that was overruled by this Court.  See Tex. R. App. P. 68.2.  Any
petition for discretionary review must be filed with this Court, after which it will be forwarded to
the Texas Court of Criminal Appeals along with the rest of the filings in this case.  See Tex. R. App.
P. 68.3.  Any petition for discretionary review should comply with the requirements of Rule 68.4 of
the Texas Rules of Appellate Procedure. See Tex. R. App. P. 68.4.